Name: Council Regulation (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 31 . 7. 82 Official Journal of the European Communities No L 223/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, gements provided for in Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (*), as last amended by Regulation (EEC) No 1262/82 (6), HAS ADOPTED THIS REGULATION : Article 1 1 . A quantity of 10 000 tonnes of skimmed-milk powder held by the intervention agencies of Member States other than Italy shall be made available to the Italian intervention agency. 2 . The Italian intervention agency shall take over the skimmed-milk powder before 1 October 1982 and shall sell it for use in Italy in feed for pigs and poultry. 3 . Rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . These rules shall determine inter alia which intervention agencies shall make the skimmed-milk powder available and what provision shall be made for trans ­ port. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas there are large stocks of skimmed-milk powder on the Community market ; whereas these stocks are mainly held by Member States other than Italy which possesses no such stocks because of the particular nature of its milk production ; Whereas, in contrast to the Member States concerned, which are encountering difficulties in marketing their surpluses of skimmed-milk powder, Italy is experi ­ encing supply difficulties in regard to the said product ; whereas, having regard to the present economic situation in Italy, part of the stocks - of skimmed-milk powder which are held in intervention in other Member States should be made available to the Italian intervention agency ; whereas this skim ­ med-milk powder is intended for sale on the Italian market for use in feed for pigs and poultry in order to help stabilize prices somewhat ; Whereas provision should be made for this operation to be taken into account in accordance with the arran ­ Article 2 1 . The intervention agencies holding the product referred to in Article 1 shall enter the quantities of skimmed-milk powder transferred as a zero debit in the account referred to in Article 4 of Regulation (EEC) No 1883/78 . 2 . The Italian intervention agency shall enter the quantities of skimmed-milk powder of which it has taken delivery as a zero credit in the account referred to in paragraph 1 and shall value them at the end of each month at the price fixed pursuant to Article 8 of (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 94, 28 . 4 . 1970 , p . 13 . O OJ No L 216, 5 . 8 . 1978 , p . 1 . (6) OJ No L 148 , 27 . 5 . 1982, p . 1 .(4) OJ No L 367, 31 . 12 . 1980 , p . 87 . No L 223/2 Official Journal of the European Communities 31 . 7 . 82 Article 3Regulation (EEC) No 1883/78 for stocks carried forward to the financial year in question . 3 . The cost of transporting the quantities of skimmed-milk powder referred to in Article 1 shall be entered in the account referred to in paragraph 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1982. For the Council The President B. WESTH